Title: To Thomas Jefferson from Thomas Auldjo, 7 November 1790
From: Auldjo, Thomas
To: Jefferson, Thomas



Sir
Cowes 7 Novr 1790

I had the honour to write to you 4th instant to which I beg leave to refer you. Since then I have received the paper inclosed from Mr. Aust which I beg to submit to your Consideration. I have not received any answer to my letter to the Duke of Leeds, therefore I conclude that they consider the note from Mr. Aust a reply to it. They say that if my appointment was for the Port of Poole and places adjacent I should be received and that Cowes being within my district I might act here as Consul. Poole is the next port to the Westward of this and distant only 25 miles. If the Honble. the President should be pleased to honour me with a new Commission for the Port of Poole &c. I shall be happy to receive it and I could then serve the United States with Effect, the approbation of the King being essentially necessary to procure me proper attention to my applications to Kings Officers and official people on behalf of American Subjects.
In consideration I think it best to keep my present Commission till I am honoured with your Commands which I beg the favor of receiving as early as possible. I have the honor to be with great respect Sir Your most obedient & most humble Servant,

Thomas Auldjo

